Citation Nr: 0306509	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  96-41 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C.A. 
1151 for pain and weakness of the neck, right shoulder and 
right arm due to VA surgery in January 1992.  

2.  Entitlement to disability compensation under 38 U.S.C.A. 
1151 for seizures or blackouts due to VA surgery in January 
1992.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1949 to February 1953.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In July 1998, and again in October 1998, the Board remanded 
the claim to the RO for additional development. The case has 
been returned to the Board and is ready for further review.  

The Board is undertaking additional development on the issue 
of entitlement to disability compensation under 38 U.S.C.A. 
1151 for seizures or blackouts pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [codified at 
38 C.F.R. § 19.9(a)(2)].  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 
23, 2002) [codified at 38 C.F.R. § 20.903.]  After giving 
such notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Competent evidence establishes that the veteran currently 
has pain and weakness of the neck, right shoulder and right 
arm, which are the necessary consequences of his VA surgery 
in January 1992.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for pain and weakness of the neck, right 
shoulder, and right arm due to surgery by VA have not been 
met.  38 U.S.C.A. §§ 1151, 5100, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.358 (1996); 38 C.F.R. § 3.159 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

As the veteran filed his 38 U.S.C.A. § 1151 request for 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151in November 1995, prior to the change in law effective 
October 1, 1997, the issue before the Board regarding the 
veteran's claim is whether the veteran has additional neck 
right shoulder and right arm disability or seizures and 
blackouts "as a result of" VA hospitalization or medical or 
surgical treatment or examination or vocational 
rehabilitation training.  With regard to this claim, the 
veteran is not required to show that proximate cause of any 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable, as required by 
the version of 38 U.S.C.A. § 1151 in effect from October 1, 
1997.

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that when any veteran suffered an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation resulted 
in additional disability to the veteran, disability 
compensation was to be awarded in the same manner as if such 
disability or aggravation were service connected. 38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 (1996).

In determining that additional disability exists, prior to 
October 1, 1997, the veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based was to be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  As applied 
to medical treatment, the physical condition prior to the 
disease or injury was the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation was not payable for the continuance or natural 
progress of disease or injuries for which the hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b) (1996).

In determining whether any additional disability resulted 
from (was caused by or aggravated by) VA hospitalization, 
medical or surgical treatment, or examination, prior to 
October 1, 1997, it was necessary to show that additional 
disability was actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  The mere fact of aggravation 
alone would not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization, medical or surgical 
treatment, or examination. 38 C.F.R. § 3.358(c)(1) and (2) 
(1996).

Compensation was not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which were 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1996).  


The Evidence

Private medical records show that in 1989, the veteran was 
seen for complaints of crepitus and pain in the neck, upper 
back, and shoulders.  X-rays in November 1989 showed 
degenerative changes in the cervical spine.  In September 
1989, an EMG showed findings of cervical radiculopathy from 
the C8-T1.  

In May 1990, a private hospital diagnosed the veteran for 
alcoholism, acute and chronic, with alcoholic peripheral 
neuropathy of both lower extremities.  In August 1990, he was 
seen for complaints of pain and weakness in both shoulders, 
which he said had begun 3 or 4 years earlier.  In April 1991, 
the veteran showed tremors of both upper extremities.  He was 
hospitalized for 4 days in that same month for an acute 
alcohol withdrawal syndrome with delirium tremens, gastritis, 
alcoholic polyneuropathy, and cirrhosis of the liver.  

VA hospitalization June 3, 1991 to July 7, 1991 was for 
purposes of detoxification from alcohol abuse.  Alcoholic 
neuropathy of all extremities was noted, worst in the legs, 
and the diagnosis of cirrhosis was confirmed.  The veteran 
was discharged from the VA Hospital directly to the VA 
domiciliary because he said that he was homeless and without 
income.  

Upon admission to the VA domiciliary in July 1991, 
examination noted that the upper jaw was edentulous and 
replaced by false teeth.  Many of the remaining teeth in the 
lower jaw had cavities.  Dental examination in November 1991 
noted a lesion on the under surface of the right lateral 
tongue, for which the veteran gave a 3 week history.  The 
veteran had a quad scoping procedure to see what the lesion 
was and to see if it involved the trachea, stomach, and 
gastrointestinal tract.  The procedure included biopsy, and 
this showed that the lesion on the tongue was well 
differentiated keratinizing invasive squamous cell carcinoma.  
The cancer had infiltrated between the skeletal muscles and 
sometimes undermined the surface mucosa.  The quad scoping 
was negative for metastasis of the cancer beyond the tongue.  
The need for surgery was explained and he was informed of the 
risks of bleeding and infection.  The details of the right 
radical neck dissection and excision of the tongue tumor were 
explained.  Risks of not doing surgery were explained, as 
were the probable consequences of surgery.  He was 
transferred to the VA Hospital on January 21, 1992, and the 
next day had surgical procedures which lasted from 9:30 a.m. 
to 8:35 p.m.  The surgeries were a right radical neck 
dissection, partial glossectomy, mandibular sagittal split, 
tracheotomy, esophagoduodenostomy, percutaneous endoscopic 
placement of a gastrostomy tube, ablation of the tongue 
tumor, and plastic reconstruction.  The reports of the 
surgical procedures showed that the location and extent of 
the tongue cancer meant that the surgery had to involve the 
platysma, masseter, trapezius, sternocleidomastoid, anterior 
scalene, and mylohyoid muscles and the facial, spinal 
accessory (11th cranial), brachial plexus, vagus, phrenic, 
hypoglossal, and lingual nerves, plus the facial artery and 
vein, internal jugular vein, and transverse cervical artery 
and vein.  

The veteran was on tube feeding and had drains with suction 
in the dissection wounds for at least 10 days after surgery. 
The gastrostomy tube was in much longer.  The tracheostomy 
tube was removed on February 1, 1992.  Records detail the 
dates, times, and types of nursing care, medication, feeding, 
cleansing, and exams done before, during, and after surgery. 
Precautions before surgery included giving him oral 
antibiotics.  

While living in the domiciliary, the veteran went back to the 
hospital for follow-up checks of the surgical site. At the 
end of February 1992, he complained because all of the 
doctors who had done the surgery were no longer on staff and 
he thought that no one was adequately familiar with his case.  
Records show that, from this point on, he consistently 
expressed his dissatisfaction with his medical treatment and 
with the social conditions in the domiciliary.  At the end of 
February 1992, he was complaining of great pain in the jaw 
and of difficulty in lifting his arm above his head.  
Examination on March 30, 1992 found tenderness around the 
surgical site but no redness or drainage. A tooth fragment in 
the right lower jaw was found to be irritating the tongue, 
and it was removed by the dentist in April 1992.  In mid-June 
1992, the veteran complained of a little leakage from the 
right side of the neck.  He had quad scoping again on July 
23, 1992.  This required insertion of a tube for passage of 
the scope.  The procedure resulted in wound drainage, which 
in turn caused some breakdown of skin and a sequestration of 
infection due to obstruction by a bone plate.  He 
subsequently underwent surgery to cut the gum so as to remove 
the infected bone plate and screws.  The procedure was 
followed by irrigation and suturing.  

About a week after this surgery, the veteran complained of 
that his jaw and chin were infected again.  Subsequently, the 
scar from the partial glossectomy was found to have adhered 
to the alveolar ridge, and in December 1992, he had surgery 
to release the tongue from the adhesion.  He also had a 
bilateral mandibular alveoplasty.   A vestribuloplasty was 
done in January 1993.  

In a November 1995 letter, VA informed the veteran's 
representative at that time that there was no evidence that 
the VA was liable and the veteran's tort claim was denied.  

In February 1998, the veteran appeared at a personal hearing 
at the RO and gave testimony in support of his claim.  He 
stated that he felt he should not have had the surgery.  He 
stated that the procedures were too long and that he should 
not have the pain that he currently had.  He reported that no 
doctor had told him that the surgery had been incorrectly 
done.  A complete transcript is of record. 

The veteran was examined by VA in January 1999.  The VA 
joints examination examiner noted that the claims file had 
been reviewed.  The veteran's history was reviewed, and the 
veteran was examined.  The pertinent diagnoses were: possible 
history of seizure disorders and delirium tremens with 
blackouts, to be addressed by neurological consultant; 
cervical radiculopathy with arthritis and dorsal spine 
degenerative joint disease reported on X-rays; chronic 
cervical dorsal strain with right shoulder droop secondary to 
holding the neck in an anterior flexed neck position; and 
peripheral neuropathy, unrelated to his radical neck 
dissection.  The examiner opined that it is more likely than 
not that within a reasonable degree of medical probability, 
that the veteran's cervical dorsal strain with right shoulder 
droop is related to the right radical neck dissection to a 
greater part than to the aging process.  

The veteran underwent a VA brain and spinal cord examination 
in February 1999.  It was noted that the claims file had been 
extensively reviewed.  The veteran's history and current 
complaints were reviewed.  It was noted that the veteran 
reported having pain in his neck and weakness in his right 
arm.  Examination showed the veteran had quite a bit of 
missing muscle mass from the base of the jaw on the right 
through the medial half of the shoulder.  His right shoulder 
was described as very droopy.  His scapula was noted to be 
quite protruded on the right side.  Decreased light touch and 
pinprick was noted in the neck and across the shoulder.  He 
was noted to be pain limited in the right shoulder.  The 
diagnostic impression was as follows: 1).   There is evidence 
for a cervical radical dissection which led to expected 
neurological deficits from dissection itself including 
severe, chronic unrelenting pain, weakness in the cranial 
nerves, as well as sensory deficits.  It was stated that the 
weakness in the biceps and deltoid was very likely due to an 
underlying cervical radiculopathy; 2).  There is clear 
evidence in the veteran for a profound peripheral neuropathy.  

The examiner stated that based on the operative reports, the 
veteran's current neurological complaints were the result of 
his first surgery which was very appropriate.  His chronic 
pain was noted to be an expected sequelae.  

After reviewing the evidence of record, the Board finds that 
the medical opinions of record indicate that the veteran 
suffered an increase in pain and weakness subsequent to his 
VA surgery.  The Board further finds that the evidence shows 
that the veteran's complaints of worsening pain and weakness 
of the neck, right shoulder and arm are the necessary 
consequences of his surgery.  In reaching this conclusion, 
the Board finds most probative the January 1999 and February 
1999 VA examination reports and opinions.  In January 1992, 
he underwent extremely extensive neck surgery for cancer, 
which included a right radical neck dissection, partial 
glossectomy, mandibular sagittal split, tracheotomy, 
esophagoduodenostomy, percutaneous endoscopic placement of a 
gastrostomy tube, ablation of the tongue tumor, and plastic 
reconstruction.  He has currently been found to have cervical 
strain, right shoulder droop, decreased sensation of the neck 
and shoulder, unrelenting pain, and weakness.  Two VA 
examiners have noted that these are due to his cancer 
surgery, and one has stated that this is the expected 
sequelae of the veteran's surgery.  The January 1999 examiner 
related the veteran's cervical dorsal strain with right 
shoulder droop to his right neck surgery.  The February 1999 
examiner also related this opinion and reported that this was 
the expected sequelae of the veteran's surgery.  Both 
opinions are probative since they are based on a review of 
all the veteran's medical records, as well as a thorough 
history and examination of the veteran.  

The Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to any additional 
disability caused by VA treatment, his lay statements are of 
no probative value.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  Further, the veteran has testified that no medical 
professional has told him that he has any increased 
disability due to VA surgery.  As such, the Board must deny 
his claim.  


ORDER


The veteran's claim of entitlement to disability compensation 
under 38 U.S.C.A.§ 1151, for pain and weakness of the neck, 
right shoulder and right arm is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

